Citation Nr: 1614547	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1986 to October 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision and a December 2010 decisional letter by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.   Following the December 2015 videoconference hearing, the Veteran submitted additional evidence.  Such evidence is presumed to be submitted with a waiver of agency of original jurisdiction (AOJ) consideration as the appeal was perfected after February 2, 2013, and the Veteran did not request AOJ initial review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. §  7015(e)(1)).

[The AOJ had certified as on appeal an issue of service connection for heart disease rather than bilateral hearing loss.  Certification is for administrative purposes only and does not serve to either confer or deprive the Board of jurisdiction on an issue.  The issues were clarified at the videoconference hearing to be as stated on the preceding page.  

The Veteran has also submitted a notice of disagreement with respect to issues of service connection for left shoulder and left knee disabilities, and traumatic brain injury, and regarding the ratings for the cervical spine and the lumbar spine disabilities, radiculopathy of the right upper extremity, and a surgical scar on the anterior neck.  VA's electronic record reflects that the AOJ is in the process of preparing a statement of the case (SOC) on those issues.]

The issues of service connection for bilateral hearing loss, diabetes mellitus, a right shoulder disability, and hypertension (on de novo review) are being REMANDED to the AOJ. VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed March 1989 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was not shown to be related to his service.

2. Since the March 1989 rating decision, the Veteran has raised a new (and plausible) secondary service connection theory of entitlement to service connection for hypertension; such theory was not previously addressed and viewed in the context of the claim; relates to an unestablished fact necessary to establish service connection for hypertension; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice regarding this matter at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and it may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.         38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A March 1989 rating decision denied the Veteran service connection for hypertension based essentially on a finding that such disability was not shown to be related to his service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the March 1989 rating decision included the Veteran's service treatment records (STRs) and VA and private treatment records (which did not show or suggest that his hypertension could be related to service).  

The record shows that since the March 1989 rating decision, he has had increases in the severity of his service-connected disabilities, and has established service connection for various additional disabilities (with manifestations including pain).  Evidence received since the March 1989 rating decision includes VA and private treatment records, the Veteran's statements alleging that his hypertension is due to pain resulting from his service-connected disabilities, and a medical article to the effect that hypertension may be associated with chronic pain.

The Veteran's claim of secondary service connection presents a new and plausible theory of entitlement that has not been adequately developed or addressed; such theory of entitlement must be considered.  Accepted at face value, as required for the purpose of reopening, the Veteran's submission presents allegations and a factual record that, if confirmed, might reasonably substantiate the claim of service connection for hypertension. Therefore, the claim must be reopened. 


ORDER

The appeal to reopen a claim of service connection for hypertension is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  As an initial matter, the Board notes that STRs of his reported treatment at Long Beach Naval Hospital are established to be unavailable.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
Bilateral Hearing Loss

The Veteran has not yet been shown to have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear.  On November 2010 VA examination, he had borderline elevated puretone thresholds in each ear at the 2000 Hertz, a slight increase of which would be sufficient to establish that he has such disability.  Notably, under now well-established caselaw, the absence of a hearing loss disability on separation does not preclude a finding of service connection.  In February 2016 written argument, his attorney claims that his hearing acuity has worsened since he was last examined by VA.  Given that hearing loss is known to be a progressive disability (and the "high normal" puretone thresholds on 2010 VA examination; the length of the intervening period; his competency to observe a diminution in his hearing capacity, and because the absence of a current hearing loss disability was a basis for the prior denial of this claim), a contemporaneous audiological evaluation to assess the Veteran's hearing is necessary.

At the December 2015 videoconference hearing, the Veteran testified that he was afforded an audiological evaluation when he was examined for medical retirement from employment at Tinker Air Force Base (AFB) in 2013.  Although the RO sought records from Tinker AFB in August and September 2014 and a response was received in September 2014, it does not appear that any records were received.   Accordingly, such records must be sought on remand.

Diabetes Mellitus

It also appears that pertinent [in this matter] and perhaps critical private medical records are outstanding.  At the December 2015 videoconference hearing, the Veteran testified that Dr. Charles Lunn, Jr., of the Oklahoma City Clinic, opined in 2009 that his diabetes mellitus is due to pain from, and/or treatment he receives for, his service-connected disabilities.  The record contains Oklahoma City Clinic treatment records only up to September 2006.  As more recent treatment records are alleged to contain pertinent information, they must be sought.


Right Shoulder Disability

Initially, the Veteran had claimed that his right shoulder disability is related directly to his military service.  Later treatment records suggest that his right shoulder disability may be aggravated by a service-connected cervical spine disability.  

The Veteran has been receiving treatment for his right shoulder from McBride Orthopedic and Bowman Joint Hospitals.  An August 2012 treatment record from McBride Hospital shows that he asked the treating physician to provide a letter stating that his right shoulder disability is a result of his injury in service.  The provider indicated that he could not offer such opinion since "it has been such a long period since his injury in the Navy."

In September 2013, a private physician noted the Veteran's injury in service and that the incident caused injuries to the neck, shoulder girdle muscles and ligaments, and low back.  He opined that such injury is likely due to, and a consequence of, the Veteran's military service.

The Veteran has not yet been afforded a VA examination in conjunction with his claim of service connection for a right shoulder disability.  VA treatment records show a current diagnosis of right shoulder strain with internal derangement and a private physician has opined that this disability is due to service.   In light of such evidence and the Board's heightened duty to assist, an examination to secure a medical opinion that adequately addresses the medical question presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Hypertension

The Veteran seeks service connection for hypertension, in part, as secondary to his service-connected disabilities (and related complications).  The secondary service connection theory of entitlement has not been adequately addressed by medical opinion secured to date.  Therefore, an examination to secure a medical opinion that addresses such theory of entitlement is necessary.  His service-connected disabilities include an anxiety disorder and various orthopedic (and related neurological) disabilities (and the nexus to those disabilities asserted is that hypertension is caused by pain due to such disabilities).

In a claim of service connection, all theories of entitlement must be addressed.  As hypertension is a disability listed among the chronic diseases under 38 C.F.R. § 3.309(a), it must be determined whether the disability manifested to a compensable degree within one year following separation from service.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he received for the disabilities at issue, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure the complete clinical records of such private evaluations and treatment, specifically including from Oklahoma City Clinic and McBride Orthopedic and Bowman Joint Hospitals.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure the complete clinical records of all VA treatment the Veteran has received for the disabilities at issue.

2. The AOJ should, with the Veteran's cooperation (by providing authorizations), secure for the record any medical records pertaining to his employment at Tinker AFB, to specifically include all reports of audiological evaluations he was afforded while employed there.  If the records are unavailable, it should be so noted for the record, with explanation why that is so.
3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The record, including this remand, must be reviewed by the examiner in conjunction with the examination. Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the record show that within the first year following separation from service the Veteran's hypertension was manifested by diastolic pressures predominantly 100 or more, or required treatment with medication for a history of diastolic pressures of 100 or more?

(b) If not, please identify the likely etiology for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that it was incurred in, or is directly related to, service?

(c) If the Veteran's hypertension is determined to not be directly related to his service, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by any of his service-connected disabilities?  

The examiner should include rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate (acknowledging the article submitted indicating there is a nexus between hypertension and chronic pain).

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right shoulder disability.  The examiner must review the Veteran's record in conjunction with the examination. Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify the Veteran's right shoulder disability by diagnosis(es).

(b) Regarding each diagnosed right shoulder disability, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include an injury therein? 

(c) If not, is it at least as likely as not (a 50% or better probability) that a right shoulder disability was caused or aggravated by the Veteran's service-connected cervical spine disability? 

The examiner must include rationale with all opinions.

5.  The AOJ should also arrange for an audiological examination of the Veteran (with audiometric studies) to ascertain whether he now has a hearing loss disability, and if so, its likely etiology.  The examiner should review the entire record in conjunction with the examination.  Based on review of the record (including this remand) and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a hearing loss disability (as defined in 38 C.F.R. § 3.385)?
(b) If a hearing loss disability is found in either ear, what is the likely etiology of such disability? Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service, to include as due to exposure to noise trauma therein?  If not, identify the etiology considered more likely and why that is so. 

The examiner must explain the rationale for all opinions in detail.  

6.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


